89 F.3d 828
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Michael HARRIS;  Larry R. White, Plaintiffs-Appellants,v.Ronald R. WOOD, Defendant-Appellee.
No. 95-2183.
United States Court of Appeals, Fourth Circuit.
Argued May 8, 1996.Decided June 11, 1996.

Appeal from the United States District Court for the Western District of Virginia, at Charlottesville.   James H. Michael, Jr., Senior District Judge.  (CA-92-108-C)
ARGUED:  Charles Roland Haugh, HAUGH & HAUGH, P.C., Charlottesville, Virginia, for Appellants.   George Harrison Gilliam, GILLIAM, SCOTT & KRONER, P.C., Charlottesville, Virginia, for Appellee.   ON BRIEF:  Lair D. Haugh, HAUGH & HAUGH, P.C., Charlottesville, Virginia, for Appellants.   Kimberley A. Whittle, GILLIAM, SCOTT & KRONER, P.C., Charlottesville, Virginia, for Appellee.
W.D.Va.
AFFIRMED.
Before WILKINSON, Chief Judge, and LUTTIG and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellants, William Michael Harris and Larry R. White, filed the instant action under 42 U.S.C. § 1983 against appellee, Ronald R. Wood, Sheriff of Nelson County, Virginia, after Wood refused to rehire Harris and White as deputy sheriffs following Wood's election to Sheriff.*  Appellants alleged that, in violation of their First Amendment rights, they were not rehired as deputies because of their outspoken support for Wood's rival in the election for Sheriff.   Following a bench trial, the district court, after making extensive findings of fact, rejected appellants' First Amendment claims, determining that Wood's decision not to rehire Harris and White was based on legitimate, non-discriminatory reasons.   J.A. at 19-30.   Appellants appealed, raising numerous claims concerning the district court's findings of fact.


2
We have carefully considered the arguments in the briefs and at oral argument and find no reversible error.   Accordingly, we affirm the judgment of the district court on the reasoning of that court.


3
AFFIRMED.



*
 Under Virginia law, deputy sheriffs are at-will employees, serving at the discretion of the Sheriff.   With each new administration, deputy sheriffs must be reappointed to position of deputy sheriff